Citation Nr: 0716511	
Decision Date: 06/05/07    Archive Date: 06/18/07	

DOCKET NO.  04-39 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hearing loss.   

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
which granted the veteran's claims for service connection for 
bilateral hearing loss and tinnitus, each with 10 percent 
evaluations made effective to the date of claim.  The veteran 
subsequently disagreed with the evaluations assigned.  These 
issues are now ready for appellate review.  

During the pendency of this appeal, the veteran has, in 
written statements and testimony before the undersigned, 
expressed dissatisfaction with his grants of service 
connection for hearing loss and tinnitus, because they did 
not address his later-raised issues of service connection for 
residuals of perforated eardrums, chronic infection of the 
ears, and he has also requested earlier effective dates for 
the awards of service connection for hearing loss and 
tinnitus.  The veteran did not raise issues other than 
hearing loss and tinnitus in his initial claim giving rise to 
this appeal, and his complaint with respect to effective 
dates filed in November 2004 may not be accepted as a timely 
notice of disagreement with the June 2003 rating decision now 
on appeal.  These issues are, accordingly, referred back to 
the RO for appropriate action on behalf of the veteran who is 
at present in receipt of previous awards of VA disability 
compensation of 70 percent for PTSD, 60 percent for heart 
disease, 20 percent for diabetes, and separate awards for 
diabetic neuropathy of 30 percent, 20 percent, 20 percent, 
and 20 percent.  He is in receipt of a 100 percent schedular 
evaluation from May 1998, with a 6.4 percent bilateral factor 
multiplier, and K-1 special monthly compensation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Audiometric examination in May 2003 reflected Level IV 
hearing for each ear (warranting a 10 percent evaluation), 
and this 10 percent evaluation was not reduced although the 
veteran's subsequent audiometric examination in August 2004 
was reflective of Level III hearing for the right ear and 
Level II hearing for the left ear (warranting a 
noncompensable evaluation).  

3.  The veteran is in receipt of 10 percent evaluation for 
bilateral tinnitus, and this is the maximum schedular 
evaluation authorized under all applicable VA regulations.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2005).  

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for the veteran's service-
connected bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in December 2002 
which informed him of the evidence necessary to substantiate 
his claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  This notice 
was prior to the initial rating decision issued in June 2003.  
During the pendency of the appeal, the veteran has been 
provided two audiometric examinations which are adequate for 
rating purposes, and which indeed resulted in the allowance 
of service connection for both hearing loss and tinnitus, 
benefits claimed by the veteran as attributable to incidents 
of service.  The veteran does not argue nor does the evidence 
on file suggest that there remains any additional outstanding 
relevant evidence which has not been collected and the Board 
finds that VCAA satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the veteran may not have been provided 
timely VCAA notice with respect to downstream issues in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), any error in notice with respect to effective 
dates must be harmless because no additional benefits may 
flow from this decision.  Indeed, the veteran's claim for 
earlier effective dates regarding both issues now on appeal 
is referred back to the RO for initial development and 
adjudication.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
assigned, the higher evaluation will be applied if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

Evaluation of hearing loss disability is made based upon the 
results of audiometric examination of each ear in 
consideration of the average pure tone decibel thresholds for 
the relevant frequencies of speech at 1,000, 2,000, 3,000 and 
4,000 Hertz, and in consideration of speech discrimination 
scores using the Maryland CNC Test.  38 C.F.R. § 4.85.  For 
compensable evaluations for hearing loss disability, there 
are a list of tables provided which rating personnel are 
required to use.  Hearing loss disability is rated anywhere 
from Level I to Level XI.  Evaluations of defective hearing 
range from noncompensable (0 percent) to 100 percent 
disabling.  38 C.F.R. § 4.85, Tables VI, VII.  

Prior to June 2003, a 10 percent evaluation was warranted for 
tinnitus which was "persistent as a symptom of head injury, 
concussion or acoustic trauma."  38 C.F.R. § 4.87(a), 
Diagnostic Code 6260.  Effective June 13, 2003, this 
regulation was amended to warrant a 10 percent evaluation for 
"recurrent" tinnitus.  A note to the amended regulation 
provided what had always been the actual intent of VA to 
"assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  

In 2005, the United States Court of Appeals for Veterans 
Claims (Court) reversed a Board decision that found that, 
under pre-June 2003 regulations, no more than a single 
10 percent evaluation could be provided for tinnitus.  
Smith v. Nicholson, 19 Vet. App. 63 (2005).  VA appealed the 
Court's decision in Smith to the United States Court of 
Appeals for the Federal Circuit (Circuit), which subsequently 
reversed the Court's decision, and affirmed VA's longstanding 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent evaluation for tinnitus, whether perceived 
as unilateral or bilateral.  Smith v. Nicholson, 451 Fed. 3d 
1344 (Fed. Cir. 2006).  

Analysis:  In November 2002, the veteran filed a claim for 
service connection for hearing loss.  This claim did not 
mention tinnitus, chronic infections, or claimed perforated 
eardrums.  He was provided audiometric testing by VA in 
November 2002, and he was found to meet the minimum 
regulatory requirements for an award of service connection in 
accordance with 38 C.F.R. § 3.385 (2005), based upon the pure 
tone decibel thresholds for speech, with speech recognition 
scores of 96 percent for the right ear and 100 percent for 
the left ear.  It was noted at this time that although the 
veteran had not been awarded service connection for hearing 
loss, he was nonetheless eligible for hearing aids, since he 
had a 100 percent Schedular evaluation, and action was taken 
to provide the veteran with hearing aids.  

The veteran was subsequently provided a VA audiometric 
examination in May 2003.  He complained of both hearing loss 
and tinnitus which he attributed to incidents of military 
service.  He also at this time first related a history of 
external ear infections, and indeed a current infection was 
identified in the canal of the left ear.  Otoscopy revealed a 
clear external canal with intact right ear tympanic membrane, 
but the left ear was moist with debris showing signs of 
active infection.  The pure tone decibel thresholds at 1,000, 
2,000, 3,000, and 4,000 Hertz were 45, 55, 60, and 65 for the 
right ear, and 50, 55, 65, and 70 for the left ear.  Speech 
discrimination, using the Maryland CNC Test, was 76 percent 
in both ears.  This physician, based upon the history of 
acoustic trauma provided by the veteran, wrote that both 
hearing loss and tinnitus were likely attributable to 
service.  

Service connection for both hearing loss and tinnitus was 
granted.  A 10 percent evaluation was provided for each 
allowance.  Using the tables provided for evaluation of 
hearing at 38 C.F.R. § 4.85, the veteran was shown to have 
Level IV hearing for each ear in accordance with Table VI, 
and Level IV hearing for each ear warranted a 10 percent 
evaluation in accordance with Table VII.  

The veteran subsequently disagreed with the assigned 
evaluation for both hearing loss and tinnitus, and was 
provided a subsequent VA, fee-basis audiometric examination 
in August 2004.  At this time, the relevant pure tone decibel 
thresholds were 20, 25, 60, and 65 for the right ear, and 20, 
30, 60, and 60 for the left ear, with speech recognition 
scores of 80 percent for the right ear, and 84 percent for 
the left ear.  Using the tables provided in the Schedule for 
evaluating hearing loss disability, the veteran was shown to 
have Level III hearing for the right ear, and Level II for 
the left ear, and this warranted a noncompensable (zero 
percent) evaluation.  

In its Statement of the Case, the RO informed the veteran 
that his initial 10 percent evaluation for hearing loss was 
based upon the earlier May 2003 audiometric examination, but 
that this evaluation was not warranted in consideration of 
the subsequent August 2004 audiometric evaluation.  The 
10 percent evaluation was not discontinued, however, but the 
veteran was informed that his hearing loss disability was 
subject to future and periodic reevaluation.  

A clear preponderance of the evidence of record is against an 
evaluation in excess of 10 percent for the veteran's service-
connected bilateral hearing loss.  As detailed above, a 
10 percent evaluation was warranted based upon audiometric 
testing conducted in May 2003, but was not warranted based 
upon subsequent evaluation in August 2004.  In the absence of 
consistent audiometric testing demonstrating an increase in 
hearing loss for either or both ears, a higher evaluation is 
not warranted.  

As for tinnitus, the veteran is presently in receipt of a 
10 percent evaluation for and, as discussed above, the 
currently assigned 10 percent evaluation is the maximum 
Schedular evaluation authorized for this disability under any 
applicable VA law or regulation.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.  

Entitlement to an evaluation in excess of 10 percent for 
tinnitus, to include entitlement to a separate evaluation for 
each ear, is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


